



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Sidhu, 2013 ONCA 719

DATE: 20131126

DOCKET: C54640, C54642, C54657

Feldman, Gillese and Tulloch JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Guramrit Sidhu, Balbir Thind and Tarinder Saggi

Appellants

Leo Adler, for the appellant Guramrit Sidhu

Timothy E. Breen, for the appellant Balbir Thind

Faisal Mirza, for the appellant Tarinder Saggi

Gillian Roberts, for the respondent

Heard: November 12, 2013

On appeal from the convictions entered on August 9, 2011
    and the sentences imposed on November 8, 2011 by Justice Deena F. Baltman of
    the Superior Court of Justice, sitting with a jury.

Gillese J.A.:

[1]

Following a month-long joint trial, the appellants were convicted of
    kidnapping with intent to confine by a court composed of a judge and jury.
[1]
Two of the appellants, Mr. Sidhu and Mr. Saggi, were apprehended shortly after
    the police observed them at a pay phone from which a ransom call was placed to
    the victims family. The third appellant, Mr. Thind, was found to have orchestrated
    the kidnapping in order to recover the monetary value of drugs he believed were
    stolen by an associate of the victims son-in-law.  Mr. Thind was sentenced to
12 years imprisonment and both Mr. Sidhu and Mr. Saggi were
    sentenced to 10 years, all reduced for pre-trial and pre-sentence custody.

[2]

The victim is a community healer and entirely innocent of any
    involvement in the underlying drug rip-off that led to the kidnapping.  One
    evening in September of 2008, he was lured from his home under the pretence of
    making a house call for an injured patient.  For the following three days, he
    was forcibly confined in a tiny space, beaten, and held for ransom.  He was
    denied essential medication for his diabetes.  His family was terrorized with
    repeated threats by the kidnappers that they would beat, maim, and kill the
    victim.  They also threatened some of the family members and their children.  The
    kidnappers only released the victim  by throwing him on the side of a road 
    when they realised that the police were on their trail.  The victim had broken
    ribs on both sides, injuries to his knee, shoulder, and forehead, and
    pneumonia.  He spent a week in hospital recovering.  The offence has had a
    devastating effect on both him and his family.

[3]

The appellants appeal against their convictions and sentences. The
    conviction appeals are based largely on a statement that Mr. Sidhu made to the
    police following his arrest, in which he confessed to his involvement in the
    kidnapping and implicated the other two appellants (the Statement).  The
    appellants submit that the trial judge erred in admitting the Statement.

[4]

Mr. Sidhu did not pursue a second ground of appeal raised in his factum
    relating to the adequacy of the trial judges instructions to the jury on the
    law governing party liability pursuant to s. 21(1) of the
Criminal Code
. 
    Thus, nothing more need be said in relation to that ground.

[5]

Mr. Saggi also raised a second ground of appeal.  He
argued that the trial judge erred in denying his
    application to edit all references to the co-accused from the Statement before
    it was played to the jury.


[6]

In my view, the trial judge made no error in admitting the Statement or
    refusing to edit out the names of Mr. Sidhus co-accused.  For the reasons that
    follow, I would dismiss the appeals.

ADMISSIBILITY OF THE STATEMENT

[7]

In the hours following Mr. Sidhus arrest, he was questioned by police
    in order to ascertain the whereabouts of the victim, who was still being held
    captive. Police made the decision to deny him his right to counsel because they
    feared that any communication with counsel could tip off the captors and result
    in harm to the victim. Mr. Sidhu revealed nothing. However, following an
    emotional appeal by his wife who had arrived at the police station to inquire
    into the circumstances of her husbands arrest, Mr. Sidhu decided to speak to
    the police, making the Statement that is at issue in this appeal.

[8]

The appellants submit that the trial judge erred in admitting the Statement
    for the following reasons: (1) the Statement was involuntary; (2) the eliciting
    of the Statement violated Mr. Sidhus rights under s. 7 of the
Canadian
    Charter of Rights and Freedoms
because his wife unwittingly acted as a
    state agent; (3) the recording of the wifes meeting with Mr. Sidhu was a
    breach of s. 8 of the
Charter
; (4) the admission of the Statement
    violated spousal privilege; and (5) the trial judge failed to grasp the
    seriousness of the
Charter

breaches and their impact on the
    accused in considering whether the Statement should be excluded under s. 24(2)
    of the
Charter
.

[9]

I do not accept these submissions.

[10]

The
    trial judge correctly set out the test for voluntariness and the need to
    consider the circumstances as a whole to assess the effect of police conduct on
    the accuseds ability to exercise his free will.  In addition to presiding over
    the
voir dire
, during which the Crown tendered its evidence, she noted
    that she watched the videotape of Mr. Sidhus statements to police, both before
    and after his wifes intervention, comprising a period of over eight hours. 
    The trial judge stated that she observed Mr. Sidhus comportment and demeanor, finding
    that he appeared calm and alert despite the length of the interview, and that
    he had an operating mind throughout. The appellants contend that the police did
    not allow Mr. Sidhu to use the bathroom until he provided them with one of the
    captors phone numbers. However, the trial judge found no improper
quid pro
    quo
between the police and Mr. Sidhu. On her view of the evidence, when
    the accused asked to use the bathroom, he was properly accommodated.

[11]

There
    is no basis to interfere with the trial judges findings of fact or her
    determination that the Statement was voluntary.

[12]

I
    agree with the trial judge that Mr. Sidhus wife was not acting as a state
    agent when she exhorted him to speak with police for the sake of his family. The
    trial judge set out a full transcript of the conversation in support of her
    conclusion that the wifes motives in persuading her husband to come clean were
    independent of any police agenda. A review of that transcript confirms this
    conclusion, as does a consideration of the circumstances leading up to the
    conversation. The police had no hand in Mr. Sidhus wifes decision to attend
    at the police station. Her conversation with detectives prior to speaking with
    her husband was recorded, and upon review, the trial judge found no indication
    of co-opting or coaching. While it is conceded that the detectives should have
    informed the couple that they were being recorded, the trial judge concluded, based
    on the tenor of the conversation, that such advice would not have made any
    difference to the conversation.  The trial judge was entitled to reach that
    conclusion.

[13]

The
    submission based on s. 8 of the
Charter
, relating to the recording of
    the couples meeting, was raised for the first time on appeal.  I would reject
    this submission.  There is no evidence to support a finding that there was a
    reasonable expectation of privacy during the meeting in the police station
    between Mr. Sidhu and his wife.  In both interview rooms prior to the meeting,
    the parties had been told that they were being recorded.  Also, the record
    shows that Mr. Sidhu evinced no surprise when, after the meeting, he was told
    that the tape was being turned off so that he could speak to his counsel.

[14]

The
    appellants claim that the conversation was protected by spousal privilege has
    no merit. Spousal privilege, embodied in s. 4(3) of the
Canada Evidence Act
,
    R.S.C. 1985, c. C-5, is a testimonial privilege that prevents compelled
    testimony. The communications themselves are not privileged: see
R. v.
    Couture
, 2007 SCC 28, [2007] 2 S.C.R. 517, at para. 41. I accept the respondents
    contention that the spousal privilege argument is a red herring, given that
    it was the defence who asked that the wifes conversation with Mr. Sidhu be
    admitted.

[15]

Finally,
    the trial judge fully appreciated the seriousness of the s. 10(b)
Charter
breaches. She identified two breaches of s. 10(b). The first resulted from the
    police denying Mr. Sidhu access to counsel beyond the point up to which it
    could be justified by an urgent concern for the victims life. The second
    breach resulted from a detectives denigration of defence counsel.

[16]

With
    respect to the first breach, the trial judge found that exigent circumstances
    justified both a denial of the right to counsel and the continuation of police
    questioning up to approximately midnight. I see no basis for interfering with
    this finding.  She found the second breach to be repugnant, and concluded
    that the seriousness of the
Charter
breaches militated in favour of
    excluding the Statement. Her position in this respect belies the appellants
    assertion that she failed to grasp the seriousness of the
Charter
breaches.

[17]

However,
    the trial judge found that the impact of the breaches on the accuseds
Charter
-protected
    interests was minimal. This finding is fully supported on the record.  As the trial
    judge points out, Mr. Sidhu did not testify or advance any evidence as to the
    impact of the breaches on him.

[18]

In
    the result, after weighing and balancing the three factors as required by s.
    24(2), the trial judge concluded that the repute of the administration of
    justice would be more adversely affected by the Statements exclusion than its
    admission.

[19]

I
    see no basis on which to interfere with that conclusion. Appellate courts must
    accord considerable deference to a trial judges ultimate determination under
    s. 24(2) where the judge has considered the proper factors: see
R. v. Grant
,
    2009 SCC 32, [2009] 2 S.C.R. 353, at para. 86.

EDITING THE NAMES OF THE CO-ACCUSED
    FROM THE STATEMENT

[20]

The defence brought a late-breaking
    application at trial to edit all reference to the co-accused from the
    Statement.  The trial judge dismissed the application in careful written
    reasons after full argument.

[21]

The trial judge was aware of the
    potential prejudicial effect of Mr. Sidhus inculpatory references to Mr. Saggi
    in the Statement. She concluded that any possible prejudice arising from those
    references could be remedied by limiting instructions.  She identified real
    concerns that would arise if the Statement were edited as requested.  She found
    that the edits could prejudice the Crowns ability to counter any potential
    defences raised by Mr. Sidhu; that the proposed deletions would be confusing to
    the jury; that the authorities relied on in the defence application were
    distinguishable; and that the timing of the application in the context of the
    trial timeline raised concerns about the feasibility of any proposed edits.

[22]

Mr. Saggi does not allege any error in
    principle in the trial judges analysis.  His disagreement is with her conclusion
    that the Statement ought not to be edited. He rightly concedes that the trial
    judge properly instructed the jury multiple times that the Statement could only
    be used as evidence for or against Mr. Sidhu, and that the administration of
    criminal justice proceeds on the assumption that juries will follow that
    instruction.

[23]

An application to have a statement
    edited involves an exercise of judicial discretion.  It is fact-specific and
    requires a weighing and balancing of probative value and prejudicial effects. 
    Deference is owed on appellate review.

[24]

I see no basis on which to interfere
    with the trial judges exercise of discretion in this matter.  Accordingly, I
    would reject this ground of appeal.

THE SENTENCE APPEALS

[25]

Each appellant argues that the sentence
    he received offends the parity principle. Each appellant refers to the sentence
    imposed on Gurmit Grewal, one of the other kidnappers who pled guilty in a
    separate proceeding, to support this contention.

[26]

I see no basis on which to interfere
    with the sentences imposed.

[27]

The trial judge considered the sentence
    of eight years received by Mr. Grewal, who pleaded guilty, before deciding the
    appellants sentences. Indeed she delayed the appellants sentencing to await
    the outcome of Mr. Grewals sentence hearing and she explicitly considered
    parity and Mr. Grewals sentence when imposing sentences on the appellants.

[28]

The sentencing judge made careful
    factual findings about the appellants respective roles.  She concluded that
    all the appellants knowingly participated in a joint venture to capture the
    victim and hold him for ransom.  They all knew that the motive for the
    kidnapping was to avenge the theft of illegal drugs from Mr. Thind.  And she
    found that they all knew of, if not participated in, the victims beatings
    while in captivity.

[29]

Beyond her finding that the appellants
    operated as a team, each carrying out an important role in their common
    criminal purposes, the sentencing judge made careful findings about the
    distinctions among the appellants.  At pp. 13-14 of the reasons for sentence,
    she states:

Thind was the ringleader; they were
    his drugs that were stolen and he was to be the chief beneficiary of the plot.
    He orchestrated the entire kidnapping from start to finish. The plan required
    significant manpower, several vehicles and two safe houses. In addition to the
    offenders before the court, he was able to amass numerous cohorts to play
    various roles  guards, ransom callers, drivers, etc.  many of whom have never
    been identified. He personally arranged for both of the safe houses and
    presided at each during the kidnapping. He is therefore responsible for
    everything that occurred under his watch.

Sidhu, although not a primary
    organizer, was heavily involved throughout: he was present at the Westwood Mall
    when Thind and Grewal were questioning [the victims son-in-law] about [his
    associate who allegedly stole the drugs]; he knew that [the victim] had been
    abducted and why; he agreed to help with the ransom calls to [the victims]
    family; he used his van to drive to the phone booths that were used; he was
    present when at least three of the ransom calls were made and heard what the
    caller said over the phone; he reported back to either Grewal or Thind after
    the phone calls were made; he was present at both safe houses; and he expected
    to be paid approximately $10,000 - $15,000 for his involvement.

While Saggi appears to have been
    lower in the pecking order, he was hardly the modest participant he suggests.
    He was the ransom caller observed by the police, and the transcript of that
    call makes it clear that a) he had made at least one previous ransom call, and
    b) he threatened to cut [the victims] fingers off or, if that didnt work,
    inflict harm upon [the victims grandchildren]. In addition, Saggi was also
    present at both safe houses and knew that [the victim] had been beaten.

[30]

Parity does not preclude disparity
    where warranted by the circumstances: see
R. v. L.M.
, 2008 SCC 31, [2008] 2 S.C.R. 163, at para. 36. [A] court
    of appeal should only intervene to minimize the disparity of sentences where
    the sentence imposed by the trial judge is in substantial and marked departure
    from the sentences customarily imposed for similar offenders committing similar
    crimes:
R. v. M. (C.A.)
, [1996] 1
    S.C.R. 500 at 567.

[31]

These sentences are not a substantial
    and marked departure from those imposed in similar circumstances.  On the
    contrary, they are fit and within the range.

DISPOSITION

[32]

Accordingly, the conviction appeals are
    dismissed and leave to appeal sentence is granted but the sentence appeals are
    dismissed.

Released: November 26, 2013 (E.E.G.)

E.E. Gillese
    J.A.

I agree K. Feldman J.A.

I agree M. Tulloch J.A.





[1]
The appellant Mr. Thind was also convicted of the additional charge of
    kidnapping with intent to hold for ransom, contrary to s. 279(1)(c) of the
Criminal
    Code
, R.S.C. 1985, c. C-46. In accordance with the
Kienapple
principle (
R. v. Kienapple
, [1975] 1 S.C.R. 729), the charge of kidnapping
    with intent to confine was stayed.


